In a proceeding to revoke a pistol license issued to Abraham Ehrlich, he purportedly appeals from a judgment of the County Court, Westchester County (Martin, J.), dated March 24, 1983, which revoked the pistol license. Purported appeal dismissed, with costs. The appropriate procedure to seek review of the determination of the County Court herein is not by direct appeal from that determination but, rather, by commencement of a proceeding in this court pursuant to CPLR article 78 (see CPLR 506, subd [b], par 1; CPLR 7801; Matter ofBudde v Rubin, 89 AD2d 1016). Accordingly, the purported appeal must be dismissed. Were we to reach the merits, however, we would uphold the revocation of appellant’s license, which was based upon his possession of a pistol while in an intoxicated state and while in a social setting where others were imbibing alcohol. Under the circumstances here present, the court was justified in concluding that appellant lacked the character necessary for one to possess a pistol license (see Matter of Colin v People, 92 AD2d 697). Mollen, P. J., Lazer, Mangano and Brown, JJ., concur.